Title: To James Madison from Thomas Posey, 5 July 1790
From: Posey, Thomas
To: Madison, James


Dr. sir
Fredericksburg 5th July 1790
You will please excuse me in the liberty I am taking, which is to put you to the trouble of making an enquiry whether the arrears of subsistance that is due me, can be obtaind at New York by my giving a friend a power for the purpose of drawing it, & in what form the power would be required. I find from a list of the arrears of Subsistance due the Officers of the southern Army, that I am entitled to receive 153 dollars, & my reason for troubleing you upon the business is that I may come at it in the most speedy manner I can. I have observed an advertisement in Davises paper, set out by order of the Executive of this State wherein is mentioned, all persons who are incapable of Attending in person at the seat of Government are directed to empower Capt Ant. Singleton who will receive the money for them, but from what I can learn there is no money at the seat of Government for the purpose.
We have nothing new in this quarter. The proceedings of Congress generally furnish us with the most interesting intelligence.
Crops wear a good prospect; we are in the midst of our harvest which promises tolerable encouragement. The latter wheat has been somewhat damaged by the late rains. I am with respect & esteem Your Humble Servt.
Thos. Posey
